NO. 07-08-0362-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  OCTOBER 9, 2008
                           ______________________________

                       In the Interest of A.J.B. and A.K.B., Children

                           ______________________________

            FROM THE 237th DISTRICT COURT OF LUBBOCK COUNTY;

                   NO. 93-543,112; HON. SAM MEDINA, PRESIDING
                        _______________________________

                             ON ABATEMENT AND REMAND
                           _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant Mark David Bural appeals from the termination of his parental rights to his

minor children A.J.B. and A.K.B. On September 25, 2008, the clerk’s record was filed.

The reporter’s record was due on September 23, 2008. No extension motion or record was

filed. On September 30, 2008, this court directed the court reporter by letter “to advise the

Court of the status of the reporter’s record on or before October 10, 2007." In response,

the court received an audio version of the hearing without a transcribed copy.

       Accordingly, we abate this appeal and remand the cause to the 237th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:
       1. if there is a reporter’s record that can be transcribed in written form and,
       if so;

       2. when the reporter’s record can reasonably be transcribed into written form
       and filed in a manner that does not further delay the prosecution of this
       appeal or have the practical effect of depriving the appellant of his right to
       appeal.


       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this

court on or before October 24, 2008. Should further time be needed by the trial court to

perform these tasks, then same must be requested before October 24, 2008.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                             2